Citation Nr: 0525195	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a variously 
diagnosed schizoid personality disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
August 1962 to August 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the veteran 
if further action is required on his part.


REMAND

On his March 2004 appeal, the veteran indicated that he 
wanted a travel Board hearing at the RO.  Attached to the 
appeal was an "Appeals Hearing Options" form, on which the 
veteran indicated that he wanted a local hearing with a 
Decision Review Officer.  Subsequently, the veteran had an 
informal hearing with the Decision Review Officer.  There is 
no indication that the veteran withdrew his request for the 
hearing and thus appropriate action to clarify the veteran's 
desires and, if appropriate, schedule such a hearing is 
necessary. 

In an August 2003 authorization, the veteran indicated that 
he received treatment at Camp Letterman General Hospital in 
San Francisco.  It does not appear that these records have 
been sought and they need to be obtained and associated with 
the claims folder.  

The Board notes that the veteran in his June 2003 claim, 
stated that he was in a mental hospital in 1965 in Lincoln, 
Nebraska.  The veteran mentioned that he didn't remember the 
names of his psychiatrists and that the Nebraska Wilbur 
County Courthouse should be contacted for information 
regarding his treatment.  With regard to additional evidence, 
the veteran is hereby informed of the need to submit any 
additional pertinent evidence.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact Letterman 
General Hospital and request his 
treatment records for 1965, to 
specifically include the months from 
August to November.  The veteran should 
fill out authorization forms listing 
locations and dates of treatment for any 
additional pertinent evidence that needs 
to be obtained.  

2.  The RO should contact the veteran to 
determine whether he still wants a Board 
hearing.  If the veteran confirms that he 
desires a Board hearing, the RO should 
take appropriate action to schedule the 
veteran for a Board hearing at the RO 
before a traveling Board member.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




